   8:20-cv-00154-RGK-PRSE Doc # 6 Filed: 08/07/20 Page 1 of 4 - Page ID # 22




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PAUL CASTONGUAY,

                    Petitioner,                                8:20CV154

      vs.
                                                  MEMORANDUM AND ORDER
TODD WASMER, Warden of Tecumseh
State Correctional Institution;

                    Respondent.


      This matter is before the court on initial review of Petitioner Paul
Castonguay’s “Petition for Writ of Habeas Corpus Pursuant to the Doctrine of
Equitable Tolling” (filing 1) which has been docketed as a habeas petition brought
pursuant to 28 U.S.C. § 2254.1 The court will dismiss the petition because it is a
second or successive habeas corpus petition that has not been authorized by the
Eighth Circuit Court of Appeals.

       The statutory prohibition against successive petitions by state prisoners is
codified in 28 U.S.C. § 2244, which provides in relevant part:

       (b)(1) A claim presented in a second or successive habeas corpus
       application under section 2254 that was presented in a prior
       application shall be dismissed.

       (2) A claim presented in a second or successive habeas corpus
       application under section 2254 that was not presented in a prior
       application shall be dismissed unless--


       1
         See Crouch v. Norris, 251 F.3d 720, 723 (8th Cir. 2001) (recognizing that, as a
practical matter, individuals in custody pursuant to a State court judgment can only obtain
habeas relief through § 2254).
  8:20-cv-00154-RGK-PRSE Doc # 6 Filed: 08/07/20 Page 2 of 4 - Page ID # 23




             (A) the applicant shows that the claim relies on a new rule of
             constitutional law, made retroactive to cases on collateral
             review by the Supreme Court, that was previously unavailable;
             or

             (B)(i) the factual predicate for the claim could not have been
             discovered previously through the exercise of due diligence;
             and

             (ii) the facts underlying the claim, if proven and viewed in light
             of the evidence as a whole, would be sufficient to establish by
             clear and convincing evidence that, but for constitutional error,
             no reasonable factfinder would have found the applicant guilty
             of the underlying offense.

      (3)(A) Before a second or successive application permitted by this
      section is filed in the district court, the applicant shall move in the
      appropriate court of appeals for an order authorizing the district court
      to consider the application.

28 U.S.C. § 2244(b).

       In Magwood v. Patterson, 561 U.S. 320, 332-33 (2010), the United States
Supreme Court held that “the phrase ‘second or successive’ must be interpreted
with respect to the judgment challenged.” In other words, the phrase “second or
successive” applies to entire habeas petitions, and not to individual claims in those
petitions. Id.

      This court’s records reflect that Castonguay’s petition is successive. He
seeks relief from a state-court conviction and sentence which he has unsuccessfully
challenged numerous times before. See Castonguay v. Tecumseh Institution, No.
4:11CV3145, 2012 WL 1118420 (D. Neb. Apr. 3, 2012) (dismissing petition for
writ of habeas corpus brought pursuant to 28 U.S.C. § 2254 with prejudice);
Castonguay v. Houston, No. 4:13CV3094, 2013 WL 3167947 (D. Neb. June 20,
2013) (dismissing § 2254 habeas petition as successive); Castonguay v.

                                          2
  8:20-cv-00154-RGK-PRSE Doc # 6 Filed: 08/07/20 Page 3 of 4 - Page ID # 24




Department of Corr. Serv., et al., No. 4:15CV3004, Filing 10 (D. Neb., April 20,
2015) (dismissing § 2254 habeas petition as successive); Castonguay v. Hansen,
No. 8:18CV413, Filing 7 (D. Neb., January 3, 2019) (dismissing action brought
under Rule 60(b)); Castonguay v. Frakes, No. 8:20CV65, Filing 6 (D. Neb., Feb.
27, 2020) (construing § 2241 petition as a § 2254 petition and dismissing petition
as successive). Thus, Castonguay would be required to seek the permission of the
Eighth Circuit Court of Appeals to commence this second action. 28 U.S.C. §
2444(b)(2) & (3)(A). He has not done so, and this matter must be dismissed.
Burton v. Stewart, 549 U.S. 147, 152 (2007) (the district court lacked jurisdiction
to entertain habeas petition since prisoner did not obtain an order authorizing him
to file second petition).

       Lastly, a petitioner cannot appeal an adverse ruling on a petition for writ of
habeas corpus under § 2254 unless granted a certificate of appealability. 28 U.S.C.
§ 2253(c)(1); Fed. R. App. P. 22(b)(1). A certificate of appealability cannot be
granted unless the petitioner “has made a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, “[t]he
petitioner must demonstrate that reasonable jurists would find the district court’s
assessment of the constitutional claims debatable or wrong.” Slack v. Daniel, 529
U.S. 473, 484 (2000).

       In this case, Castonguay has failed to make a substantial showing of the
denial of a constitutional right. The court is not persuaded that the issues raised in
the petition are debatable among reasonable jurists, that a court could resolve the
issues differently, or that the issues deserve further proceedings. Accordingly, the
court will not issue a certificate of appealability in this case.

      IT IS THEREFORE ORDERED that the habeas corpus petition (filing 1) is
dismissed without prejudice to reassertion upon certification by the Eighth Circuit
Court of Appeals. No certificate of appealability has been or will be issued in this
matter. The court will enter judgment by separate document.


                                          3
8:20-cv-00154-RGK-PRSE Doc # 6 Filed: 08/07/20 Page 4 of 4 - Page ID # 25




   Dated this 7th day of August, 2020.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     4
